Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 4/6/2021 are entered. Claims 7-11 and 17 are withdrawn. Claims 18-20 are new.
Election/Restrictions
The response to restriction received 12/15/2020 is entered. Claims 7-11 and 17 are withdrawn without traverse.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6, 12-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopko et al (US 2015/0345846) in view of Kato et al (US 10,723,203).
Regarding claim 1, Kopko discloses an HVACR unit for an HVACR system, comprising:
a compressor (30) having a motor and a drive;
a heat recovery heat exchanger (34) fluidly connected to the compressor;
a condenser unit (38) including a condenser and subcooler ([0021] as subcooling is achieved in flow through 38, the heat exchanger includes a condenser and subcooler), the condenser being fluidly connected to the heat recovery heat exchanger (34), the subcooler being located downstream of the condenser (subcooling cannot occur until the refrigerant is condensed; therefor the subcooler is downstream of the condenser by definition);
an evaporator (26) fluidly connected to the subcooler (subcooler of condenser unit 38);
a controller (24); and
a bypass assembly connected to the condenser, the bypass assembly having a bypass flow control device (66) and a bypass fluid line (line including valve 66) controlled by the bypass flow control device (66),
wherein when a heat recovery operation is detected by the controller, the controller is configured to open the bypass flow control device to allow a first portion of working fluid to bypass the subcooler ([0038]),
wherein the heat recovery operation is detected by the controller determines that a temperature of process fluid leaving the heat recovery heat exchanger is greater than a temperature of process fluid entering the heat recovery heat exchanger ([0029] flow rate and temperature of process fluid is monitored which indicates heat recovery), or when a process 
Further regarding the combination of a subcooler and condenser, as noted above the condenser unit of Kopko includes both a condenser and subcooler as both processes occur therein. To further evidence the combination of a condenser and subcooler, Kato is provided. Kato discloses a heat recovery heat exchanger (12) and a condenser unit (14) containing a condenser (14a) and subcooler (14c). It would have been obvious to one of ordinary skill in the art to have provided Kopko with the condenser unit of Kato in order to provide an additional subcooler heat exchanger to achieve refrigerant subcooling thereby enhancing system performance.
Regarding claim 2, Kopko discloses a first end of the bypass fluid line (18) is located upstream of an inlet of the subcooler (within condenser unit 38).
Regarding claim 6, Kopko discloses the first portion of working fluid is some portion of the working fluid, but does not explicitly disclose a percentage. However it is understood that the relative flow rate between the bypass and heat exchanger is controlled by a relative flow resistance between the parallel paths. Therefor as the valve 66 exhibits a fully open condition and the heat exchanger is a microchannel heat exchanger it is understood that the bypass path is lower in flow resistance and therefor will pass-through 50% or more of the flow between the parallel paths.
Regarding claim 12, 
Regarding claim 13, Kopko discloses the condenser is a microchannel condenser ([0020]).
Regarding claim 14, Kopko discloses the HVACR unit is an air-cooled chiller (as evidenced by fan 63).
Regarding claim 15, Kopko discloses the HVACR unit is an air-cooled chiller (air cooled by 63) coupled with a heat recovery system (35).

Regarding claims 16 and 20, Kopko discloses a method for controlling working fluid in an HVACR system, the method comprising:
detecting by a controller (24) a heat recovery operation;
when the heat recovery demand is detected, opening a bypass flow control device (66) to allow a first portion of working fluid to bypass a subcooler of a condenser unit (38; [0038]); and
wherein the heat recovery operation is detected by the controller determines that a temperature of process fluid leaving the heat recovery heat exchanger is greater than a temperature of process fluid entering the heat recovery heat exchanger ([0029] flow rate and temperature of process fluid is monitored which indicates heat recovery), or when a process fluid flow in a process fluid loop of a heat recovery system having the heat recovery ([0029]; additionally [0033] and [0035] note the difference between no water flow in the zero recovery mode and water flow in the recovery mode). This statement includes the inverse as set forth in claim 20.
Pertinent to the limitation above is MPEP 2111.04, II which states the following: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest 

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

The steps are contingent upon the heat recovery demand and are not both required under the broadest reasonable interpretation of the claim(s). See MPEP 2111.04, II.
Allowable Subject Matter
Claims 3-5 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, Kopko discloses utilizing the condenser unit 38 to dissipate heat when not in heat recovery mode. For this reason it would not be obvious to open bypass flow control device 66 to bypass the condenser unit 38 when it is needed for heat dissipation. Further although Kato was previously utilized to reject the subject matter of claim 3, the further defining of the heat recovery operation in claim 1 precludes the same approach.
Claims 4-5 and 18-19 depend from claim 3 and would be allowable for the same reasons.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kato is now provided for its arrangement of a condenser-subcooler combination. Kopko is now relied upon for the features relating to bypass control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsukura (US 2019/0017730) bypass 52 of figure 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.